Citation Nr: 1528466	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include whether reconsideration is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1955 to October 1959.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded this case for further development in December 2014.  

During the course of his appeal, in a March 2015 rating decision, the Veteran was granted service connection for his psychiatric disorder claim.  The Board notes that the Veteran has not appealed this rating decision and as such, this issue is not before Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was initially denied in an unappealed November 1999 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Relevant service department records, including service treatment records, were received after the November 1999 rating decision.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).
 
2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for hypertension is reconsidered.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has reconsidered the claim for service connection for hypertension, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's claim for service connection for hypertension in a November 1999 rating decision.  The RO noted that the evidence failed to establish that the Veteran's hypertension began while in service or otherwise relate the disorder to service.  The Veteran was notified of the decision and his appellate rights, but he did not appeal nor submit evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Therefore, the November 1999 rating decision is final.

However, subsequent to the rating decision, the Veteran's service treatment records were received.  These records are relevant as they contain reports of medical history and examination at both entrance and discharge indicating blood pressure readings and the Veteran's affirmative statements regarding the presence of low and/or high blood pressure.  Accordingly, this issue must be reconsidered rather than reopened.  

The Veteran filed an application to reopen his claim for service connection for hypertension in October 2010.  The RO issued a rating decision in May 2011; noting that the Veteran had not submitted new and material evidence, which the Veteran timely appealed.  


ORDER

Relevant service department records having been received, the claim of entitlement to service connection for hypertension is reconsidered.


REMAND

The Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  First, the Board finds that the January 2015 audiology addendum opinion fails to comply with the Board's 2014 remand directives.  Specifically, the January 2015 examiner again failed to convert the Veteran's October 1959 separation audiogram to the ISO-ANSI modern standard and did not comment on the possible threshold shift in the Veteran's left ear documented at that separation examination.  Further, the absence of hearing loss at the time of separation from service is not necessarily fatal to a veteran's hearing loss claim.  Thus, an opinion based solely upon this fact is insufficient.  A new VA examination for the Veteran's hearing loss and tinnitus claims must be obtained.

Second, the Board's December 2014 remand directives also directed the AOJ to obtain medical records from Dr. R in connection with the Veteran's hypertension claim.  The Board notes that the Veteran submitted a signed release for Wellmont CVA Heart Institute in lieu of a release for Dr. R, as Dr. R had since passed away.  No attempts have yet been made.  While the Veteran did submit some medical records for Wellmont CVA Heart Institute, he also completed and returned a signed release so that VA could obtain these records.  As such, the AOJ should attempt to obtain these records.  Additionally, as this case is being remanded, the AOJ should also attempt to obtain medical records from Dr. R from the year 1976 to the present. 

Review of the Veteran's VA medical records also shows that the Veteran is being treated for his hypertension by private doctors to include Dr. GM and Dr. A (this is noted for example, at an appointment in December 2013); these records must be attempted to be obtained.

Finally, the Veteran has offered testimony that he was diagnosed with hypertension during service.  Review of his medical records show current treatment for hypertension.  As such, a VA examination is required for the Veteran's hypertension disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include Wellmont CVA Heart Institute, Dr. R, Dr. GM, and Dr. A.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After all records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed hypertension is causally or etiologically related to the Veteran's military service.  The examiner must comment on the Veteran's lay statements and the service treatment records.

3.  After the all records are associated with the claims file, a VA addendum opinion must be obtained to determine the nature and etiology of any bilateral hearing loss and/or tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be provided.

The examiner must convert the Veteran's October 1959 separation audiogram from ASA to the ISO-ANSI modern standard.

The examiner must then opine as to whether it is at least as likely as not any bilateral hearing loss and/or tinnitus is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion regarding whether any diagnosed tinnitus is caused or aggravated by the Veteran's bilateral hearing loss.  

In providing the requested opinions, the VA examiner should review the prior finding that the Veteran had "normal hearing" from 250 to 8000 Hertz at his October 1959 separation audiogram, in view of completion of proper conversion of the audiogram test results from ASA to the ISO-ANSI modern standard.  Under the ISO-ANSI standard the October 1959 separation audiogram revealed a threshold in the left ear of 25 dB at 250K, commensurate with abnormal hearing as contemplated by VA law.  The opinion must address this finding.

The examiner is also reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.  The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, ear or other infection, or some other cause. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


